WILD OATS MARKETS, INC.
2006 EQUITY INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT FOR DIRECTORS


THIS AGREEMENT made as of ____________, 2___, between Wild Oats Markets, Inc., a
Delaware corporation (the "Company"), and ______________ (the "Option Holder").
1. Grant of Option. Pursuant to the Wild Oats Markets, Inc. Equity Incentive
Plan (the "Plan") and subject to the terms and conditions of this Agreement, the
Company hereby grants to the Option Holder a non-qualified option (the "Option")
to purchase 20,000 shares of the common stock of the Company (the "Stock") at an
exercise price per share of $_________ (the "Option Price"). The Option grant
shall be effective as of __________, ____ (the "Grant Date"). The Option is not
intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code").


2. Requirements for Exercise; Vesting.


(a) In General. Except as provided otherwise in this Agreement, the Option shall
become vested and exercisable in increments, on the dates indicated in the
following schedule:


(i) As of __________, 20__, 25% of the Shares initially subject to the Options
shall become Vested and Exercisable;


(ii) As of __________, 20__, an additional 25% of the Shares initially subject
to the Options shall become Vested and Exercisable;


(iii) As of __________, 20__, an additional 25% of the Shares initially subject
to the Options shall become Vested and Exercisable;


(iv) As of __________, 20__, all remaining share of the grant shall become
Vested and Exercisable; and


(v) In the event the number of shares which became Vested and Exercisable by the
operation of this paragraph results in partial shares, the number of shares
shall be adjusted downward to nearest whole share.


Except as set forth in Section 6 of this Agreement, the Option shall not be
exercisable as to any shares of Stock as to which the vesting requirements of
this Section 2 shall not be satisfied. The number of shares of Stock as to which
the Option may be exercised shall be cumulative, so once the Option shall become
vested and exercisable as to any shares of Stock, it shall continue to be vested
and exercisable as to such shares, until expiration or termination of the Option
as provided in Section 7 hereof. If at any time the number of shares of Stock
are covered by the vested and exercisable portion of the Option includes a
fractional share, the number of shares of Stock as to which the Option shall be
actually vested and exercisable shall be rounded down to the next whole share of
Stock. Legends evidencing such restrictions may be placed on the Stock
certificates.


(b) Accelerated Vesting in Certain Circumstances. The Option Holder shall become
100% vested with respect to the entire Option, and the entire Option shall
become exercisable, upon the death or permanent and total disability (within the
meaning of Section 422(c)(6) of the Code), of the Option Holder.


3. Method for Exercising the Option. The Option may be exercised only in
accordance with rules established by the Company.


The Company intends to register the shares of Stock subject to this Option and
this Option on a Form S-8 Registration Statement (or any successor or
replacement Form). Notwithstanding such registration, the Company may require
the Option Holder, as a condition of exercise of this Option, to give written
assurance in substance and form satisfactory to the Company and its counsel to
the effect the Option Holder is acquiring the Stock for his own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with federal and state securities laws.


The purchase of such Stock shall take place at the address of the Company set
forth above upon delivery of a notice of exercise that specifies the number of
shares with respect to which the Option is being exercised and payment of the
Option Price for the Stock in full (i) in cash or by check, bank draft or money
order payable to the order of the Company, or (ii) by delivering shares of Stock
having a Fair Market Value on the date of payment equal to the amount of the
Option Price, but only to the extent such exercise of the Option would not
result in an accounting compensation charge with respect to the shares used to
pay the Option Price unless otherwise determined by the Committee, or (iii) a
combination of the foregoing. For purposes of this Option, the Fair Market Value
of any shares of Stock delivered in payment of the Option Price upon exercise of
the Option shall be the Fair Market Value on the day prior to the remittance of
the Stock; the exercise date shall be the day of delivery of the certificates
for the Stock used as payment of the Option Price. In addition to the foregoing,
the Option may be exercised by a broker-dealer acting on behalf of the Option
Holder if (A) the broker-dealer has received from the Option Holder or the
Company a notice evidencing the exercise of the Option and instructions signed
by the Option Holder requesting the Company to deliver the shares of Stock
subject to the Option to the broker-dealer on behalf of the Option Holder and
specifying the account into which such shares should be deposited, (B) adequate
provision has been made with respect to the payment of any withholding taxes due
upon such exercise, and (C) the broker-dealer and the Option Holder have
otherwise complied with Section 220.3(e)(4) of Regulation T, 12 CFR, Part 220
and any successor rules and regulations applicable to such exercise. If, upon
exercise of an Option, the Option Price is paid by a broker's transaction as
provided in the preceding sentence, Fair Market Value, for purposes of the
exercise, shall be the price at which the Stock is sold by the broker. If the
Option Price is paid by means of a broker's transaction described in the
preceding sentences, in whole or in part, the closing of the purchase of the
Stock under the Option shall take place (and the Option shall be treated as
exercised) on the date on which, and only if, the sale of Stock upon which the
broker's transaction was based has been closed and settled, unless the Option
Holder makes an irrevocable written election, at the time of exercise of the
Option, to have the exercise treated as fully effective for all purposes upon
receipt of the exercise price by the Company regardless of whether or not the
sale of the Common Stock by the broker is closed and settled.


Upon such notice to the Company and payment of the Option Price, the exercise of
the Option shall be deemed to be effective, and a properly executed certificate
or certificates representing the Stock so purchased shall be issued by the
Company and delivered to the Option Holder.


4. Adjustment of and Changes in the Common Stock. The Option shall be adjusted
as provided in Section 11 of the Plan; provided, that no adjustment shall be
contrary to Code Section 409A or shall be effected in a manner that would
subject the Option Holder to taxes and penalties under Code Section 409A.


5. Change in Control.


(a) Full Vesting; Termination; Assumption or Substitution. Upon the occurrence
of a Change in Control (as defined in Section 9(b) of the Plan), the Option
shall become fully exercisable regardless of whether all conditions of exercise
relating to length of service have been satisfied. The Committee may also
provide for the assumption or substitution of the Option by the surviving entity
as described in subsection 5(b) and make any other provision for the Option as
the Committee deems appropriate in its sole discretion. The Committee may, as it
determines in its sole discretion, provide any portion of the Option outstanding
at the time the Change in Control occurs shall expire at such time so long as
the Option Holder is provided with notice no earlier than 20 days than the later
of (i) the date in which the Option becomes exercisable or (ii) the date in
which the transaction occurs.


(b) Assumption or Substitution. The Company, or the successor or purchaser, as
the case may be, may make adequate provision for the assumption of the Option or
the substitution of a new option for the outstanding Option on terms comparable
to the Option.


6. Expiration and Termination of the Option. If the Option Holder's Board
membership is terminated for any reason other than death or Disability within
six (6) months after the Grant Date of the grant or for "cause" within the
Option Period, the entire Option, whether or not vested, shall become void,
shall be forfeited and shall terminate immediately upon the termination of Board
membership of the Option Holder. For this purpose, "cause" shall mean a gross
violation, as determined by the Company, of the Company's established policies
and procedures or such other cause as the Board in good faith reasonably
determines provides cause for the discharge of the Option Holder.


(a) Termination on Account of Disability. If the Option Holder becomes Disabled,
the Option may be exercised by the Option Holder within one year following the
Option Holder's termination of services on account of Disability (provided such
exercise must occur within the Option Period), but not thereafter. In any such
case, the Option may be exercised only as to the shares as to which the Option
had become exercisable on or before the date of the Option Holder's termination
of services.


(b) Death. If the Option Holder dies during the Option Period while still a
Board member by or performing services for the Company or within the one year
period referred to in (b) above or the three (3) month period referred to in (d)
below, the Option may be exercised by those entitled to do so under the Option
Holder's will or by the laws of descent and distribution within one year
following the Option Holder's death (provided such exercise must occur within
the Option Period), but not thereafter. In any such case, the Option may be
exercised only as to the shares as to which the Option had become exercisable on
or before the date of the Option Holder's death.


(c) Termination for Other Reasons. If the services of the Option Holder are
terminated (which for this purpose means the Option Holder is no longer a Board
member by the Company or performing services for the Company) within the Option
Period for any reason other than cause, Disability, or death and such
termination occurs more than six (6) months after the Grant Date of the grant,
the Option may be exercised by the Option Holder within three (3) months
following the date of such termination (provided such exercise must occur within
the Option Period), but not thereafter. In any such case, the Option may be
exercised only as to the shares as to which the Option had become exercisable on
or before the date of termination of services.


7. Transferability.


(a) In General: No Lifetime Transfers. Except as provided in subsection (b)
below, the Option may not be transferred except by will or pursuant to the laws
of descent and distribution, and it shall be exercisable during the Option
Holder's life only by him, or in the event of Disability or incapacity, by his
guardian or legal representative, and after his death, only by those entitled to
do so under his will or the applicable laws of descent and distribution. Except
as specifically provided herein, upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Option or any right or privilege granted
hereunder, or upon the levy of any attachment or similar process upon the rights
and privileges herein conferred, the Option and the rights and privileges
hereunder shall become immediately null and void.


(b) InterVivos Transfer to Certain Family Members. The Option Holder may
transfer the Option to a member of the Option Holder's immediate family, a trust
of which members of the Option Holder's immediate family are the only
beneficiaries, or a partnership of which members of the Option Holder's
immediate family or trusts for the sole benefit of the Option Holder's immediate
family are the only partners (the "InterVivos Transferee"). Immediate family
means the Option Holder's spouse, issue (by birth or adoption), parents,
grandparents, siblings (including half brothers and sisters and adopted
siblings) and nieces and nephews. No transfer shall be effective unless the
Option Holder shall have notified the Company of the transfer in writing and has
furnished a copy of the documents that effect the transfer to the Company. The
InterVivos Transferee shall be subject to all of the terms of this Agreement,
including, but not limited to, the vesting schedule, termination provisions, and
the manner in which the Option may be exercised. The Option Holder and the
InterVivos Transferee shall enter into an appropriate agreement with the Company
providing for, among other things, the satisfaction of required tax withholding
with respect to the exercise of the transferred Option and the satisfaction of
any Stock retention requirements applicable to the Option Holder, together with
such other terms and conditions as may be specified by the Committee. Except to
the extent provided otherwise in such agreement, the InterVivos Transferee shall
have all of the rights and obligations of the Option Holder under this Agreement
and the Plan; provided the InterVivos Transferee shall not have any Stock
withheld to pay withholding taxes pursuant to Section 11(d) of the Plan unless
the agreement referred to in the preceding sentence specifically provides
otherwise. The InterVivos Transferee may not exercise the Option by using a
broker's transaction.


8. Limitation of Rights. The Option Holder or his successor shall have no rights
as a stockholder with respect to the shares of Stock covered by this Option
until the Option Holder or his successors become the holder of record of such
shares.


9. Stock Reserve. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement, and the Company shall
pay all original issue taxes (if any) on the exercise of the Option, and all
other fees and expenses necessarily incurred by the Company in connection
therewith.


10. Withholding. The issuance of Stock pursuant to the exercise of this Option
shall be subject to the requirement the Option Holder shall make appropriate
arrangements acceptable to the Company to provide for the amount of additional
income and other tax withholding applicable to the exercise of the Option and
the lapse of any restrictions on restricted Stock.


11. Miscellaneous.


(a) Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by first class registered or certified
mail, postage prepaid, or by personal delivery to the appropriate party,
addressed:


(i) If to the Company, to Wild Oats Markets, Inc., Attention: Corporate
Secretary, 3375 Mitchell Lane, Boulder, CO 80301-2294, or at such other address
as may have been furnished to the Option Holder in writing by the Company; or


(ii) If to the Option Holder, to the Option Holder at Wild Oats Markets, Inc.,
Attention: Corporate Secretary, 3375 Mitchell Lane, Boulder, CO 80301-2294, or
at other address as may have been furnished to the Company by the Option Holder.


Any such notice shall be deemed to have been given as of the second day after
deposit in the United States mails, postage prepaid, properly addressed as set
forth above, in the case of mailed notice, or as of the date delivered in the
case of personal delivery.


(b) Certificates. Stock may be delivered electronically or in the form of
certificates in the discretion of the Company. Any references to certificates
herein are deemed to include electronic delivery of securities.


(c) Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Option Holder.


(d) Defined Terms. Capitalized terms shall have the meaning set forth in the
Plan or herein, as the case may be.


(e) Compliance with Securities Laws. This Agreement shall be subject to the
requirement that if at any time counsel to the Company shall determine the
listing, registration or qualification of the shares of Stock subject to the
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, is necessary as a
condition of, or in connection with, the issuance or purchase of such shares
thereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee. Nothing herein
shall be deemed to require the Company to apply for or obtain such listing,
registration or qualification.


(f) Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.


(g) Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.


(h) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Option Holder and their respective heirs,
executors, administrators, legal representatives, successors and assigns.


(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.


[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


WILD OATS MARKETS, INC.
By_____________________________________
_____________________________


OPTION HOLDER
________________________________________
___________________

